Citation Nr: 1724333	
Decision Date: 06/27/17    Archive Date: 07/10/17

DOCKET NO.  11-05 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a right knee disability.

2. Entitlement to service connection for a bilateral hip disability.

3. Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel 


INTRODUCTION

The Veteran served in the United States Army from May 1968 to May 1971. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran provided testimony before the undersigned Veterans Law Judge at a hearing in July 2014.  A transcript of that hearing is in the claims folder.

This case was initially before the Board in October 2016.  At that time, the Veteran was seeking service connection for a bilateral knee disability.  Upon remand, the RO granted service connection for a left knee disability and continued the denial for a right knee disability.  As such, the issue pertaining to the Veteran's left knee is no longer in appellate statues.  The issue on the title page has been re-characterized to reflect this fact.

The issues of entitlement to service connection for a back disability and a right knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not currently have a chronic disability of the bilateral hips and such a disability has not existed at any time since VA received his request for compensation for a claimed hip disability in September 2009.



CONCLUSION OF LAW

A current disability of the bilateral hips was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2016); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 redefined VA's duty to assist the Veteran in the development of a claim.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.  

The duty to notify was satisfied by way of an October 2009 letter sent to the Veteran prior to adjudication.

The Board also finds that VA fulfilled its duty to assist in obtaining the Veteran's service treatment records, post-service VA treatment records, and lay statements of argument.  The Board also notes that the Veteran was afforded several VA examinations in relation to the claim being decided on appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran has identified no outstanding evidence that could be obtained to substantiate his claim and the Board is unaware of any such outstanding evidence.  Neither the Veteran nor his attorney has raised any VCAA errors.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  As such, no further action related to the duties to notify and assist is required in this case.

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a).  Whether service connection is claimed on a direct, presumptive, or any other basis, a necessary element for the success of such a claim is the existence of a current disability.  See Degmetich v. Brown, 104 F.3d 1328, 1329 (1997). 

The presence of a disability at the time of the filing of a claim or during its pendency is sufficient to meet the current disability requirement, even if the disability resolves before the Board's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service treatment records are silent as to any hip disabilities.  The Veteran was afforded several examinations, in which all relevant systems were noted as clinically normal.

In August 1988, the Veteran reported pain in his right hip down his leg.  However, the treating clinician did not provide a diagnosis.  Subsequent treatment records are silent as to any complaints, manifestations, or diagnoses of a bilateral hip disability.

The Veteran was afforded a VA examination in July 2012.  At that time, the Veteran reported that he had no complaints related to his hips; rather his issue was low back pain.  Upon examination, the Veteran exhibited full range of motion of both hips with no objective evidence of painful motion on either flexion or extension.  The Veteran was able to perform repetitive use testing with three repetitions and had no addition limitation in range of motion nor was there any functional loss or impairment of the bilateral hips.  Ultimately, the examiner stated that the Veteran did not have a hip disability.

Subsequent to the October 2016 Board remand, the Veteran was afforded a second VA examination in January 2017.  At that time, the Veteran denied having a hip condition, and stated that his issues stemmed from his knee, not his hips.  Upon examination, the range of motion in the bilateral hips was normal.  There were no flare ups of symptoms and no functional loss.  The Veteran was able to perform repetitive use testing with at least three repetitions; there was no additional functional loss or limitation of range of motion.  There was no evidence of pain, fatigue, weakness, lack of endurance or incoordination.  The clinician ultimately opined that the Veteran did not have a current diagnosis related to the bilateral hips.

In reviewing this appeal, the Board has considered the Veteran's hearing testimony and written statements.  Most of the hearing testimony concerns circumstances of the Veteran's service and the symptoms associated with his other disabilities.  The Veteran did not offer testimony about any in-service or post-service symptoms or injuries associated with his claimed hip disability.  His initial hip claim, received in September 2009, asserted the existence of a hip disability, but did not describe his current symptoms.

On the issue of whether a bilateral hip disability has existed at any time from September 2009 to the present, the Board finds that the most persuasive and credible evidence are the VA examinations and medical opinions.  The opinions were based on in-person examinations and the examiners provided clear explanations for the opinions, namely, that the Veteran did not have a current hip diagnosis.  Moreover, the other relevant evidence supports the conclusions of the July 2012 and January 2017 examiners, particularly the absence of a bilateral hip disability and the normal range of motion of both hips upon testing.  For these reasons, on the issue of current disability, the Board finds that the VA examinations of record are highly probative.

As a lay person, the Veteran is competent to testify to symptoms that he experienced.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007).  However, reports of pain, without more, are insufficient to support a diagnosis of a chronic, compensable disability.  Sanchez- Benitez v. West, 13 Vet. App. 282, 285 (1999) (recognizing that a symptom of pain is not a disability).  To the extent that the Veteran's lay statements can be construed as amounting to a claim that a current hip disability has existed at any time during the appeal period, the Board finds that these statements are entitled to less probative weight than the objective medical evidence of the record.  The preponderance of the evidence supports the conclusion that the Veteran does not currently have a bilateral hip disability and that no such disability has existed during the pendency of the appeal.  


The Veteran has the burden of proving, at least to an equipoise standard, all of the requirements of a claim for service connection.  See 38 U.S.C.A. § 5107 (a); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  Because the preponderance of the evidence weighs against a finding that a current disability exists, the benefit of the doubt doctrine does not apply, see 38 U.S.C.A. § 5107 (b), and the claim for service connection must be denied.


ORDER

Entitlement to service connection for a bilateral hip disability is denied.


REMAND

As to the remaining issues on appeal, the Board finds that additional development is required before appellate adjudication.

Right Knee Disability

Most recent, the Veteran was afforded a VA examination in relation to his bilateral knees in January 2017.  The clinician diagnosed right knee joint osteoarthritis and opined that the Veteran's right knee disability was not incurred in or caused by service, as the Veteran did not injure his right knee in service.  The clinician also opined that the Veteran's right knee disability was not aggravated by his service-connected left knee disability.  In support of this conclusion, the clinician stated, "[t]he service treatment records are silent for any right knee condition.  There is no evidence found in the history or in this examiner's current exam that indicates that the Veteran's right knee is aggravated by the left knee."  

The Board finds that the opinion regarding aggravation is inadequate.  The examiner's negative nexus opinion is supported by vague rationale.  Further, the examiner did not sufficiently explain why the Veteran's right knee disability was not caused or aggravated by the left knee disability.  The statement, which is unsupported by medical principles or rationale, is conclusory at best and does not assist the Board in making a determination.  Therefore, an addendum opinion is required.

Low Back Disability 

Most recently, in January 2017, the Veteran was afforded a VA examination to determine the nature and etiology of his degenerative arthritis of the spine.  The clinician ultimately provided a negative nexus, stating that there was no documentation of an in-service low back disability.  However, the examiner did not address the Veteran's lay contentions of frequent, heavy lifting of objects.  Therefore, another opinion is required to determine the nature and etiology of the Veteran's low back disability.  The examiner should opine as to whether the degenerative arthritis of the spine is related to heavy lifting in service or his service-connected left knee disability.

Accordingly, the case is REMANDED for the following action:

1. The RO should obtain any relevant VA treatment records and request any necessary authorizations to obtain private records.

2. Forward the Veteran's claims file to an appropriate examiner other than the January 2017 for records review and request that he or she provide an opinion with respect to the Veteran's right knee and spine disabilities.  The claims file should be provided to the examiner for review and the examiner should note that it has been reviewed.  

After review of the file, the examiner should opine in response to the following questions:

a) Whether the Veteran's right knee disability at least as likely as not (i.e. a 50 percent probability or greater) originated during or is etiologically related to his period of active duty.
b) Whether the Veteran's right knee disability is at least as likely as not (i.e. a 50 percent probability or greater) caused or aggravated by the Veteran's left knee disability.

c) Whether the Veteran's degenerative arthritis of the spine at least as likely as not (i.e. a 50 percent probability or greater) originated during or is etiologically related to his period of service, to include heavy lifting.

d) Whether the Veteran's degenerative arthritis of the spine is at least as likely as not (i.e. a 50 percent probability or greater) caused or aggravated by his left knee disability.

In regards to the back claim, the examiner is to discuss the significance of the following medical evidence: (1) a 1982 back injury while picking up a tire; and (2) a 1994 motor vehicle accident. 

The examiner should provide a complete rationale for any opinions provided.  If the examiner is unable to provide any opinion requested, the examiner must fully explain why such opinion could not be obtained.  It is left to the examiner's discretion whether the Veteran should be physically examined again.

3. After completion of the above actions and any other necessary development, readjudicate the claims.  If the claims remain denied, the Veteran and his representative should be given a Supplemental Statement of the Case.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


